      Case 3:15-cr-08232-DLR Document 287 Filed 01/25/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-15-08232-001-PCT-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Eli Sloan,
13                  Defendant.
14
15
16          Before the Court is Defendant’s pro se “Motion for Reconsideration of Denial

17   Imposed on 12/16/2020.” (Doc. 283). For the reasons set forth herein, Defendant’s motion
18   is denied.

19          On December 16, 2020, the Court entered an order denying Defendant’s

20   “Emergency Motion for Leave to File a Motion for New Trial Under Newly Discovered
21   Evidence Rule 33(b)(1).” (Doc. 277.) The Court found Defendant’s motion to be both
22   untimely and lacking in merit. Defendant now seeks reconsideration, arguing that the

23   Court overlooked newly discovered evidence and “exemptions that overcome procedural

24   defaults.” (Doc. 283 at 3.)

25          So long as the Court retains jurisdiction, it may, in its discretion, reconsider its

26   rulings. That discretion should ordinarily be exercised when the judge is convinced that
27   the ruling was wrong and that rescinding it would not cause undue harm to the parties. See
28   U.S. v. Smith, 389 F.3d 944, 949 (9th Cir. 2004) (citing Avitia v. Metropolitan Club of
      Case 3:15-cr-08232-DLR Document 287 Filed 01/25/21 Page 2 of 3



 1   Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir. 1995)). Thus, motions for reconsideration
 2   should be granted only in rare circumstances. Defenders of Wildlife v. Browner, 909 F.
 3   Supp. 1342, 1351 (D. Ariz. 1995). “Reconsideration is appropriate if the district court (1)
 4   is presented with newly discovered evidence, (2) committed clear error or the initial
 5   decision was manifestly unjust, or (3) if there is an intervening change in controlling law.”
 6   Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 7   (citation omitted). Such motions should not be used for the purpose of asking a court “to
 8   rethink what the court had already thought through—rightly or wrongly.” Defenders of
 9   Wildlife, 909 F. Supp. at 1351 (quoting Above the Belt, Inc. v. Mel Bohannon Roofing, Inc.,
10   99 F.R.D. 99, 101 (E.D. Va. 1983)).
11          Here, Defendant’s motion points to no newly discovered evidence, no clear error,
12   and no intervening change in the law. Instead, Defendant reasserts the issues argued in his
13   original motion, making no allegation in his motion that addresses either reason given by
14   the Court for denying his original motion. The motion is therefore frivolous. Accordingly,
15          IT IS ORDERED that Defendant’s pro se Motion to Reconsider (Doc. 283) is
16   DENIED.
17          Dated this 22nd day of January, 2021.
18
19
20                                                  Douglas L. Rayes
                                                    United States District Judge
21
22
23
24
25
26
27
28


                                                 -2-
     Case 3:15-cr-08232-DLR Document 287 Filed 01/25/21 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -3-
